Name: 85/642/EEC: Commission Decision of 23 December 1985 on the improvement of the efficiency of agricultural structures in Denmark pursuant to Council Regulation (EEC) No 797/85 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe; NA;  agricultural policy;  financial institutions and credit;  farming systems
 Date Published: 1985-12-31

 Avis juridique important|31985D064285/642/EEC: Commission Decision of 23 December 1985 on the improvement of the efficiency of agricultural structures in Denmark pursuant to Council Regulation (EEC) No 797/85 (Only the Danish text is authentic) Official Journal L 379 , 31/12/1985 P. 0059 - 0060COMMISSION DECISION of 23 December 1985 on the improvement of the efficiency of agricultural structures in Denmark pursuant to Council Regulation (EEC) No 797/85 (Only the Danish text is authentic) (85/642/EEC)THE COMMISSION OF THE EUROPEANCOMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 (3) thereof, Whereas the Danish Government has forwarded, in accordance with Article 24 (4) of Regulation (EEC) No 797/85: - Law No 150 of 17 April 1985 on government guarantees and interest subsidies for loans to young farmers, - Ministry of Agriculture Order No 216 of 30 May 1985 concerning government guarantees and interest subsidies for loans to young farmers; Whereas, in accordance with Article 25 (3) of Regulation (EEC) No 797/85, the Commission must decide whether, depending on the compatibility of the said measures with Article 7 of the abovementioned Regulation and having regard to the objectives of that Regulation and the need for a proper connection between the various measures, the conditions for a financial contribution by the Community are satisfied; Whereas the measures provided for in the legislation forwarded meet the objectives of Article 7 (1) of Regulation (EEC) No 797/85; Whereas the system of aid provided for by these measures constitutes a system of single capital subsidies within the meaning of Article 7 (2) (a) and (b) of Regulation (EEC) No 797/85, the level of the subsidy depending on the actual size of the loan contracted by the young farmer for his first installation; whereas, consequently, the maximum amount eligible for European Agricultural Guidance and Guarantee Fund (EAGGF) aid may not exceed either the value of the capital subsidy in relation to the loan contracted or a maximum of 15 000 ECU per beneficiary; Whereas a financial contribution from the Community for the proposed system of aid must be granted only in cases which satisfy the criteria laid down in Article 7 (1) of Regulation (EEC) No 797/85; Whereas, consequently, no EAGGF reimbursement is payable in cases arising from the application of Article 2 (3) or Article 11 (2) of Law No 150 of 17 April 1985 and whereas, moreover, reimbursement is payable only in cases where each of the beneficiaries fulfils the condition laid down in Article 7 (1) of Regulation (EEC) No 797/85 concerning the volume of work required on the holding concerned; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. Law No 150 of 17 April 1985 and Ministry of Agriculture Order No 216 of 30 May 1985 on government guarantees and interest subsidies for loans to young farmers, as notified by the Danish Government in accordance with Article 24 (4) of Regulation (EEC) No 797/85, satisfy the conditions, for a financial contribution from the Community. 2. The contribution referred to in paragraph 1: - shall be granted only on the value of the capital subsidy within the meaning of Article 7 (1) of Regulation (EEC) No 797/85 accruing from the loan actually made to a young farmer and shall be granted only on that part of such subsidy which does not exceed 15 000 ECU, - shall not be granted in cases arising from the application of Article 2 (3) or Article 11 (2) of Law No 150 of 17 April 1985, - shall be granted only in cases where the beneficiaries satisfy the conditions relating to the volume of work required on the holdings concerned as laid down in Article 7 (1) of Regulation (EEC) No 797/85. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 23 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1.